Title: General Orders, 9 August 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Newburgh Friday August 9th 1782
                     Parole Jersey
                     Countersigns Trenton, Princetown
                  
                  The acting Quartermaster with the army will have a sufficient number of Espontoons made to furnish each platoon officer who has never received one.
                  Commandants of corps will make returns of that deficiency immediately—The general expects those officers who have once been supplied will keep themselves equipp’d with that useful and ornamental Weapon.
                  For Fatigue at Westpoint tomorrow 7th Massachusetts regiment.
                  The regiment which is on garrison duty, will in future furnish the orderly serjeants for the Courtmartial on West point.
               